United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 04-51304
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

SAMUEL ARAUJO-URIAS,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. 3:04-CR-1432-ALL-PRM
                          --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Samuel Araujo-Urias (Araujo)

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     Araujo has not

filed a response.     Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.